Exhibit 10.1

Friday, June 11, 2009

Joseph William Stauffer, D.O.

Dear Joe:

It is a pleasure to confirm the offer extended to you to join DURECT Corporation
as Chief Medical Officer and Executive Vice President, Corporate Strategy
reporting directly to me. As an exempt, full-time, regular employee, your
starting base semi-monthly salary will be $15,625.00 which equates to
$375,000.00 on an annual basis. We would like your start date to be as soon as
possible. In connection with your commencement of employment and subject to
obtaining required approvals, the Company will grant you an option to purchase
250,000 shares of DURECT Common Stock, one-fourth ( 1/4) of the total amount of
such shares shall vest on the one-year anniversary of the date of grant, and
one-sixteenth ( 1/16) of the total amount of such shares shall vest at the end
of each three-month period following the one-year anniversary of the grant. The
per share exercise price for the option will be the fair market value of DURECT
Corporation’s Common Stock on the date of the grant of the option.

DURECT will pay you a one-time sign-on bonus in the amount $100,000.00 less
applicable income taxes withheld, which amount will be included in your first
pay check after you commence employment. As a condition of receiving the hiring
bonus, you agree that if you voluntarily terminate your employment during the
first three years with DURECT Corporation, or if your employment is terminated
by DURECT Corporation for cause, you will be responsible for any income and
employment taxes that become applicable to the hiring bonus provided to you on
account of your termination, and you agree that you will repay the entire amount
back to the company.

You will be eligible for the equivalent annual bonus that all other executive
vice presidents of the Company are eligible for, which is currently 40% of your
annual base salary. This bonus will not be subject to pro-ration due to your
start date.

Effective your start date you will be eligible to begin accruing vacation at the
rate of 13.33 hours per month, or twenty (20) days per year up to a maximum of
320 hours, or forty (40) days.

In addition, the Company will reimburse you for temporary housing and rental car
expenses incurred during the course of conducting business in the Cupertino,
California headquarters.

Benefits

Effective the first of the month following your start date, you will be eligible
to participate in the benefits enjoyed by an indefinite term employee, including
medical, dental, vision, life and disability insurances. You will be eligible
for paid holidays, vacation accrual, and sick leave. You may elect to
participate in the 401(k) savings plan, the Employee Stock Purchase Plan, and a
Section 125 Cafeteria Plan according to the terms and conditions governing
participation in the plans. If the terms and conditions governing any such
benefit plan differ from any provision of this letter, the plan documents
containing these terms and conditions will govern and take precedence.



--------------------------------------------------------------------------------

Authorization to Work

Federal regulations require that you establish your identity and authorization
to work in this country, so this offer is necessarily contingent upon such
proof. Enclosed is a description of the original documents you will be required
to bring on your first day of work, at which time we will meet with you to
examine the original documents and ask that you complete the required “INS” form
in our presence.

Agreements

The enclosed “Confidential Information and Invention Assignment Agreement” must
be signed by you before you start your first day of work. Please sign both
copies of the Agreement and return one copy. You may retain the duplicate for
your records.

This offer is contingent upon successful completion of a pre-employment drug
screening test and background investigation due to the fact that DURECT is
engaged in the development and manufacture of pharmaceutical products, including
controlled substances. Enclosed, please find a “Notification and Authorization
To Conduct Employment Background Investigation” form that you must complete and
return prior to your start date. Also enclosed, please find a “Forensic Drug
Testing Custody and Control Form”. You must bring this form to a local Quest
Diagnostics laboratory in your area prior to your start date in order to
complete the pre-employment drug screen test. Included is a list of those local
laboratories.

Your employment at DURECT is for an unspecified period of time and your
relationship with the Company is and shall continue to be at-will, as defined
under applicable law, meaning that either you or DURECT may terminate your
employment relationship at any time for any reason or no reason, with or without
notice.

Please indicate that these terms and conditions are acceptable and confirm your
acceptance of this offer by signing and dating the enclosed original of this
letter and returning it by Friday, June 19, 2009, as this offer will expire at
that time. You may retain the duplicate for your records.

Congratulations on your offer to join DURECT Corporation; we look forward to
working with you. Please do not hesitate to call me directly at (408) 777-1419
if you have any questions.

 

Sincerely,

/s/ James E. Brown

James E. Brown

President and CEO

JEB/km

Enclosures

 

 

 

Understood and accepted:      

Signature  

/s/ J.W. Stauffer

      Date   

15 June 2009

  